Title: To James Madison from Anthony Morris, 31 January 1826
From: Morris, Anthony
To: Madison, James


        
          Dear Sir
          Washington Jany. 31. 1826.
        
        It was as natural for me to think, that there never had been, but one James Madison, as it is for me to pray, on behalf of my Country, that there may in some future time be another; my Mistake will not however I hope be without benefit to whom it may most concern. As the best means in my power of complying with your request, I inclose a statement, from an abstract of dividends on the Stocks of the U.S. which had been originally declared at the Office of the Commissioner of Loans in the State of Virginia, were return’d by said Commnr. as unclaimd, and plac’d in the Bank here as Agent for the Treasury Departt. by which Similar Claims are regularly paid. With perfect Esteem Yr. Most Ob. Servt.
        
          Anthony Morris
        
      